Citation Nr: 0925069	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for the residuals of a 
facial injury.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from January 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for a back condition and a facial injury.

The Veteran requested a hearing before a member of the Board 
on his June 2006 VA Form 9 Appeal.  When this matter 
initially came before the Board, the Veteran had not been 
provided a hearing.  The case was remanded in February 2009 
to afford the Veteran a hearing, and a video conference 
hearing was held in May 2009.  The transcript of the hearing 
has been associated with the Veteran's claims folder.

The issue of entitlement to service connection for the 
residuals of a facial injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2009, during the Veteran's video conference 
hearing and prior to the promulgation of a decision in the 
appeal, the Veteran notified the Board that he sought to 
withdraw the appeal of the denial of service connection for a 
back condition; there is no question of fact or law remaining 
before the Board in this matter.



CONCLUSION OF LAW

The criteria for withdrawal by the appellant of a substantive 
appeal pertaining to a claim for service connection for a 
back condition have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Here, the Veteran perfected 
an appeal of the July 2005 rating decision with an August 
2005 Notice of Disagreement and a May 2006 substantive 
appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b)(3).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204(a).  In February 2009, during the video 
conference hearing before the undersigned Veterans Law Judge, 
the Veteran informed the undersigned that he wished to 
withdraw his claim for service connection for a back 
disability.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue and it is 
dismissed.


ORDER

The appeal of the denial of service connection for a back 
condition is dismissed.




REMAND

The Veteran's claim for service connection for the residuals 
of a facial injury must be remanded to obtain records and for 
an examination.  

During the February 2009 hearing, the Veteran testified that 
he was hit in the face with a baseball bat while stationed at 
Fort Rucker, Alabama, and that he was treated on an inpatient 
basis for ten days.  The Veteran further testified that he 
received additional treatment while stationed in Germany, but 
by the time he separated from service, the injury no longer 
bothered him.  He stated, however, that as he grew older, his 
facial pain returned, requiring him to seek treatment 
beginning in 1983 or 1984.

In a June 2005 letter, Dr. O.W. indicated that he had treated 
the Veteran for years, and that the Veteran mentioned to him 
several times previously "that he experience[d] trauma to 
right side of his face in 1953 while in the Army."  Dr. O.W. 
noted that the Veteran had pain in his right jaw during the 
chewing process, crepitation in the jaw, that the Veteran 
experienced "head bobbing," and that the Veteran had 
moderate hearing loss in his right ear.  Dr. O.W. diagnosed 
the Veteran with status-post right facial trauma and benign 
essential tremor.  The letter indicated that an MRI workup of 
the Veteran's brain, face, and neck was planned.

The Veteran is competent to testify as to factual matters, 
such as an in-service injury.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  Once evidence is determined to be 
competent, the Board must determine whether the evidence is 
also credible.  Barr, 21 Vet. App. at 308.  The Veteran's 
statement that he was struck in the face with a baseball bat 
during service is credible.  

The Board notes that, although there are no medical records 
concerning in-service treatment for the Veteran's alleged 
injury, his service treatment records (STRs) were destroyed 
through no fault of the Veteran's, and the lack of STRs 
cannot be held against him.  Additionally, VA's attempts to 
obtain evidence from the Veteran's service to support his 
claim have been futile.  

As mentioned above, at the conclusion of his June 2005 
letter, Dr. O.W. indicated that an MRI workup of the brain, 
face, and neck was planned for the Veteran.  The RO should 
obtain the results of the MRI, as well as any other relevant 
treatment records from Dr. O.W.

Also, the Veteran must be provided an examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The purpose 
of the examination is twofold; the examiner should diagnose 
the Veteran's current conditions of the head and face, to 
potentially include hearing loss, and the examiner should 
opine as to whether the Veteran's head and facial conditions 
are consistent with the Veteran's allegation that he was hit 
on the right side of the head with a baseball bat in April 
1953.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should, using the release 
provided by the Veteran, contact Dr. O.W. 
and obtain the results of the MRI 
mentioned in Dr. O.W.'s June 2005 letter, 
as well as any other relevant records in 
Dr. O.W.'s possession not currently 
associated with the claims folder.  The RO 
should associate any records obtained with 
the claims folder.

2.  The RO should then schedule the 
Veteran for a VA examination.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The physician 
is requested to determine what conditions 
of the head and face the Veteran currently 
experiences, to potentially include 
hearing loss.

Following a review of the claims folder 
and the examination of the Veteran, the 
physician is requested to provide an 
opinion as to whether the Veteran's 
current conditions are consistent with 
being struck on the head by a baseball bat 
in April 1953.  

If the conditions are consistent with 
being struck on the head by a baseball 
bat, the examiner should opine whether it 
is as least as likely as not that the 
Veteran's current conditions are the 
result of such an in-service injury, 
assuming, for the purposes of the opinion, 
that such an injury occurred.  Sustainable 
reasons and bases are to be provided for 
any opinion rendered.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


